Citation Nr: 1343470	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  13-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left hand peripheral neuropathy, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel
INTRODUCTION

The Veteran had active naval service from September 1963 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2013, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge. A transcript of the hearing has been associated with the claims file.

The RO received additional evidence prior to the certification and transfer of this appeal to the Board but did not issue a Supplemental Statement of the Case as required under 38 C.F.R. § 19.37(a) (2013). The evidence is, however, duplicative of August 2011 nerve conduction test results and findings, which the RO considered in a prior Supplemental Statement of the Case. 

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends he has left hand peripheral neuropathy that is etiologically related to his service-connected diabetes mellitus or in-service exposure to Agent Orange. See August 2011 Claim; Transcript of Record at 3, 17 (August 28, 2013).

The Veteran underwent a VA examination in October 2011. The examiner opined that the Veteran's finger numbness did not appear to be related to diabetic neuropathy because it was explained by radial and ulnar nerve conduction tests. 

The Board finds this opinion inadequate because it does not address all raised theories of entitlement and fails to provide a clear medical explanation. Robinson v. Peake, 21 F.3d 545, 553 (Fed. Cir. 2008) (holding that the Board must address all theories of entitlement raised by a claimant or reasonably raised by the record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

The examiner failed to provide nexus opinions regarding whether the Veteran's service-connected diabetes mellitus permanently aggravated any left hand neuropathy or whether any left hand neuropathy is etiologically related to the Veteran's Agent Orange exposure. This failure is relevant because the Board does not have the medical expertise to make such determinations. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). 

The examiner also failed to explain why nerve conduction test results indicate that the Veteran's hand and finger numbness is not diabetic neuropathy. This failure is relevant because the examiner also noted that an August 2011 electromyography (EMG) study of the left upper extremity was abnormal and in a September 2011 VA treatment record a neurologist noted the Veteran's hand and feet numbness and then opined that he "obviously" has diabetic neuropathy. 

Given these circumstances, the Board requests that VA schedule the Veteran for a VA examination that addresses the nature and etiology of any left arm neuropathy. 

Accordingly, the case is REMANDED for the following action:

1. First, undertake appropriate development to obtain any outstanding, pertinent medical records, to include from VA.

2. Then, provide the Veteran with a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current left hand neuropathy. Provide the examiner with the claims file, including any pertinent evidence in Virtual VA that is not already in the claims file. The examiner should review the claims file and perform any indicated studies. 

The examiner should provide an opinion, based on examination results and the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current left hand neuropathy is etiologically related to an in-service injury, disease, or event, to include exposure to Agent Orange;

b) whether it is at least as likely as not (a 50 percent or greater probability) that any current left hand neuropathy is proximately due to the Veteran's service-connected diabetes mellitus; and 

c) whether it is at least as likely as not (a 50 percent or greater probability) that any current left hand neuropathy is aggravated (chronically worsened) by the Veteran's service-connected diabetes mellitus.

The opinion must consider all pertinent medical history and contain a complete medical rationale. Please note that exposure to Agent Orange has been conceded.


3. Then, the RO or AMC should readjudicate the claim on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


